DETAILED ACTION
Status of the Application
	Claims 1-2, 4-8, 10-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.
Applicant’s amendment of claims 1, 4, 6-8, 10-13, 17, and addition of claims 18-20 as submitted in a communication filed on 2/11/2021 is acknowledged.
	Claim 4 remains directed to a method that requires a CRISPR-Cas effector protein that has two HEPN domains with at least 95% sequence identity to one of SEQ ID NO: 512-547.  It is reiterated herein that in view of Applicant’s election (method that requires a Leptotrichia shahii DSM 19757 C2c2 protein) and upon a cursory review of the sequence listing, claim 4 has been examined only to the extent that it encompasses SEQ ID NO: 545, 546 and 547, which are sequences present in the Leptotrichia shahii DSM 19757 C2c2 protein of SEQ ID NO: 591.  No search or consideration has been made of SEQ ID NO: 512-544.  Similarly, claim 7 as amended refers to SEQ ID NO: 573-587 and 591.  In view of Applicant’s election, no search or consideration has been made of SEQ ID NO: 573-587.  Claim 7 has been examined only to the extent it encompasses the polypeptide of SEQ ID NO: 591.   
New claims 18-20 are directed to the elected invention.  Claims 1 (linking claim) and 2, 4-8, 10-20 are at issue and are being examined herein to the extent they encompass the elected invention.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6-8 are objected to due to the recitation of “type VI protein”.  To be consistent with the language used in claim 2, from which claims 6-8 depend, the term should be amended to recite “type VI effector protein”.  Appropriate correction is required.

Claim Rejections – Improper Markush Grouping
Claims 4, 6-8 remain rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record.
Applicant states that the rejection does not apply to the claims as presently presented.
Applicant’s arguments have been fully considered but not deemed persuasive. The Markush grouping of variants having 80% sequence identity to the proteins recited in claim 7 (SEQ ID NO: 573-587 and 591) and the Markush grouping of proteins in claims 6 and 8 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  The variants while being categorized as Type VI CRISPR-Cas proteins in the preamble do not share a substantial structural feature and a common use that flows from the substantial structural feature.   For example, the L. shahii C2c2 protein of SEQ ID NO: 591 and the C. aminophilum Cac protein of SEQ ID NO: 576 share 18% sequence identity (see alignment below).  A variant of the polypeptide of SEQ ID NO: 591 having 80% sequence identity to the polypeptide of SEQ ID NO: 591 does not necessarily have to share any of the very few structural elements shared between the polypeptides of SEQ ID NO: 591 and 576, and vice versa.   Neither the specification nor the prior art disclose those structural elements required by the recited proteins associated with the common use disclosed, i.e., type VI CRISPR-Cas effector protein.  With regard to claim 4,  the Markush grouping of variants having 95% sequence identity to the proteins recited in claim 4 (SEQ ID NO: 512-547) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use. See, for example, the alignment of peptides of SEQ ID NO: 512 and SEQ ID NO: 547. The polypeptide of SEQ ID NO: 512 has 13.6% sequence identity to the polypeptide of SEQ ID NO: 547 (13.6% = 3x100/22; SEQ ID NO: 512 has 22 amino acids).   A variant of the peptide of SEQ ID NO: 512 having 95% sequence identity to the polypeptide of SEQ ID NO: 512 does not necessarily have to share any of the very few structural elements shared between the polypeptides of SEQ ID NO: 512 and 547, and vice versa. Neither the specification nor the prior art disclose the single structural similarity associated with the common use of the members of the recited Markush groups. To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) 

Query = SEQ ID NO: 576 
Sbjct = SEQ ID NO: 591

NW Score  Identities     Positives       Gaps
-88      274/1560(18%) 541/1560(34%) 342/1560(21%)  


Query  1     MKFSKVDHTRSAVGIQKATDSVHGMLYTDPKKQEVNDLDKRFDQLNVKAKRLYNV-----  55
             M                      G L+   +  EV D      +  VK KR Y+      
Sbjct  1     M----------------------GNLFGHKRWYEVRDKKDFKIKRKVKVKRNYDGNKYIL  38

Query  56    -FNQSKAEEDDDEKRFGKVVKKLNRELKDLLFHREVSRYNSIGNAKYNYYG------IKS  108
               N++  +E  D  +F  + K +N +  D +  +E +R    GN  +   G      I++
Sbjct  39    NINENNNKEKIDNNKF--IRKYINYKKNDNIL-KEFTRKFHAGNILFKLKGKEGIIRIEN  95

Query  109   NP-----EEIVSNL---GMVESLKGERDPQKVISKLLLYYLRKGLKPGTDGLRM------  154
             N      EE+V  +   G  E LK     +K   K++   +R+G+      + +      
Sbjct  96    NDDFLETEEVVLYIEAYGKSEKLKALGITKK---KIIDEAIRQGITKDDKKIEIKRQENE  152

Query  155   ---------------ILEASCGLRKLSGDEKELKVFLQTL--------------------  179
                            + + S  LR +  DE E K  +  +                    
Sbjct  153   EEIEIDIRDEYTNKTLNDCSIILRIIENDELETKKSIYEIFKNINMSLYKIIEKIIENET  212

Query  180   ---------DEDFEKKTFKKNLIRSIENQNMAVQPSNEGD-PIIGITQGRFNSQKNEEKS  229
                      +E   +K  K + I  I    M ++   + +  I+G  +   N   +++KS
Sbjct  213   EKVFENRYYEEHLREKLLKDDKIDVILTNFMEIREKIKSNLEILGFVKFYLNVGGDKKKS  272

Query  230   A-----IERMMSMYADLN-EDHREDVLRKLRRLNVLYFNVDTEKTEEPTLPGEVDTNPV-  282
                   +E+++++  DL  ED  + V+++L   N+       +K     L    +   + 
Sbjct  273   KNKKMLVEKILNINVDLTVEDIADFVIKELEFWNITKRIEKVKKVNNEFLEKRRNRTYIK  332

Query  283   -FEVWHDHEKGK-ENDRQFATFAKILTEDRETRK-KEKLA-----------VKEALNDLK  328
              + +   HEK K E + +     K   E+ +    KEK+            +K+   +LK
Sbjct  333   SYVLLDKHEKFKIERENKKDKIVKFFVENIKNNSIKEKIEKILAEFKIDELIKKLEKELK  392

Query  329   SAIRDHNIMA-YRCSIKVTEQDK--DGLFFEDQRINRFWIHHIESAVERILASINPEKLY  385
                 D  I   ++   KV    K       E++ + +    +++  +E+IL +    +L 
Sbjct  393   KGNCDTEIFGIFKKHYKVNFDSKKFSKKSDEEKELYKIIYRYLKGRIEKILVNEQKVRLK  452

Query  386   KLRIGYLGEKVWKDLLNYLSIKYIAVGKAVFHFAMEDLGKTGQDIELGKLSNSVSGGLT-  444
             K+      EK+  + +   SI    + K V  + +E +      + LGKL ++     T 
Sbjct  453   KM------EKIEIEKILNESILSEKILKRVKQYTLEHI------MYLGKLRHNDIDMTTV  500

Query  445   -SFDYEQIRADETLQRQLSVEVA---FAANNLFRAVVGQTGKKIE-----QSKSEENEED  495
              + D+ ++ A E L  +L    A      N +F        + I+     + K+   ++ 
Sbjct  501   NTDDFSRLHAKEELDLELITFFASTNMELNKIFSRENINNDENIDFFGGDREKNYVLDKK  560

Query  496   FLLWKAEKIAESIKKEGEGNTLKSILQFFGGASSWDLNHFCAAYGNESSALGYETKFADD  555
              L  K + I +    + + N   + ++ F    + + N    A   E    G +    DD
Sbjct  561   ILNSKIKIIRDLDFIDNKNNITNNFIRKFTKIGTNERNRILHAISKERDLQGTQ----DD  616

Query  556   LRKAIYSLRNETFHFTTLNKGSFDWNAKLIGDMFSHEAATGIAVERTRFYSNNLPMFYRE  615
               K I  ++N       ++K      A  +  +F  +      +   +    N       
Sbjct  617   YNKVINIIQNLKISDEEVSK------ALNLDVVFKDKKNIITKINDIKISEEN------N  664

Query  616   SDLKRIMDHLYNTYHPRASQVPSFNSVFVRKNFRLFLSNTLNTNTSFDTEVYQKWE-SGV  674
             +D+K +               PSF+ V + +   L+ +N    N  FDT   +K   + +
Sbjct  665   NDIKYL---------------PSFSKV-LPEILNLYRNNP--KNEPFDTIETEKIVLNAL  706

Query  675   YYLFKEIYYNSFLPS----GDAHHLFFEGLRRIRKEADNLPIVGKEAKKRNAVQDFGRRC  730
              Y+ KE+Y    L       ++ ++F + L++     D +          N ++++    
Sbjct  707   IYVNKELYKKLILEDDLEENESKNIFLQELKKTLGNIDEID--------ENIIENY----  754

Query  731   DELKNLSLSAICQMIMTEYNEQNNGNRKVKSTREDKRKPDIFQHYKMLLLRTLQEAFA--  788
                KN  +SA            + GN K     + K    + + Y   L +  +E F   
Sbjct  755   --YKNAQISA------------SKGNNKAIKKYQKK----VIECYIGYLRKNYEELFDFS  796

Query  789   -----IYIRREEFKFIFD-----------LPKTLYVMKPVEEFLPNWKSGMFDSLVERVK  832
                  I   +++ K I D             KT+ +    E  +  +     ++++ +++
Sbjct  797   DFKMNIQEIKKQIKDINDNKTYERITVKTSDKTIVINDDFEYIISIFALLNSNAVINKIR  856

Query  833   QSPDLQRWYVLCKFLNGRLLNQLSGVIRSYIQFAGDIQRRAKANHNRLYMDNTQRVEYYS  892
                   R++    +LN      +  ++   +Q           N N    +  Q+++   
Sbjct  857   N-----RFFATSVWLNTSEYQNIIDILDEIMQLNTLRNECITENWNLNLEEFIQKMKEIE  911

Query  893   NVLEVVDFCIKGTSRFSNVFSDYFRDEDAYADYLDNYL-QFKDE-KIAEVSSFAALKTFC  950
                +  DF I+       +F++Y      Y D  +N L +FKD+    +V      K   
Sbjct  912   KDFD--DFKIQTKKE---IFNNY------YEDIKNNILTEFKDDINGCDVLEKKLEKIVI  960

Query  951   NEEEVKAGIYMDGENPVMQRNIVMAKLFGPDEVLKNVVPKVTREEIEEYYQLEKQIAPYR  1010
              ++E K  I  D ++ ++Q              L N+  K  ++++++Y + + Q    +
Sbjct  961   FDDETKFEI--DKKSNILQDE---------QRKLSNINKKDLKKKVDQYIKDKDQ--EIK  1007

Query  1011  QNGYCKSEEDQKKLLRFQRIKNRVEFQTITEFSEIINELLGQLISWSFLRERDLLYFQLG  1070
                 C+   +   L ++++     E   + E  E  NE   Q I +   R+ +L  ++  
Sbjct  1008  SKILCRIIFNSDFLKKYKK-----EIDNLIEDMESENENKFQEIYYPKERKNELYIYKKN  1062

Query  1071  FH-----------YLCLHNDTEKPAEYKEISREDGTVIRNAILHQVAAMYVG---GLPVY  1116
                          Y  + ND  K A+ K +   DG  IR   + ++ A+       L  Y
Sbjct  1063  LFLNIGNPNFDKIYGLISNDI-KMADAKFLFNIDGKNIRKNKISEIDAILKNLNDKLNGY  1121

Query  1117  TLADKKLAAFEKGEADCKLSISKDTAGAGKKIKDFFRYSKYVLIKDRM-----------L  1165
             +   K+    +  E D   + +          KD+ R S+Y  I+D +           L
Sbjct  1122  SKEYKEKYIKKLKENDDFFAKNIQNKNYKSFEKDYNRVSEYKKIRDLVEFNYLNKIESYL  1181

Query  1166  TDQNQKYTIYLAGLELFENTDEHDNITDVRKY-VDHFKYYATSDENAMSILDLYSEIH--  1222
              D N K  I +A  E     D H  +  +R+  +     Y T    A      Y + +  
Sbjct  1182  IDINWKLAIQMARFE----RDMHYIVNGLRELGIIKLSGYNTGISRA------YPKRNGS  1231

Query  1223  DRFFTYDMKYQKNVANMLENILLRHFVLIRPEFFTGSKKVGEGKKITCKARAQIEIAENG  1282
             D F+T    Y+                    E +   +K+  G  I     ++I   EN 
Sbjct  1232  DGFYTTTAYYK----------------FFDEESYKKFEKICYGFGIDLSENSEINKPENE  1275

Query  1283  -----------MRSEDFTYKLSDGKKNISTCMIAARDQKYLNTVARLLYYPHEAKKSIVD  1331
                        +R+    Y +++    +S  +  +   +Y N+    ++   +   ++  
Sbjct  1276  SIRNYISHFYIVRNPFADYSIAEQIDRVSNLL--SYSTRYNNSTYASVFEVFKKDVNLDY  1333

Query  1332  TREKKNNKKTNRGD--GTFNKQKGTARKEKDNGPREFNDTGFSNTPFAGFDPFRNS      1385
                KK  K     D      K K  +  E ++    +N     N          N+    
Sbjct  1334  DELKKKFKLIGNNDILERLMKPKKVSVLELES----YNSDYIKNLIIELLTKIENTNDTL  1389




Query = SEQ ID NO:512
Sbjct = SEQ ID NO:547

NW Score  Identities   Positives   Gaps
-14       3/25(12%)    8/25(32%) 14/25(56%)  

Query  1   LKSML---YSMRNSSFHFSTENVDN  22
           +++ +   Y +RN            
Sbjct  1   IRNYISHFYIVRNP             14


Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claim 5 remains rejected and claims 8, 13, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 
Claim 5 remains indefinite in the recitation of “C2c2” for the reasons of record. The term “C2c2” does not convey any particular function and/or structure.   It appears to be Applicant’s own nomenclature to refer to a particular protein.  However, it is unclear as to which proteins are included or excluded from the terms.   In view of the teachings of the specification and the lack of information in the prior art regarding the structure/function characteristics associated with the term “C2c2”, one cannot reasonably conclude what is encompassed or excluded from the term “C2c2”.  Correction is required. 
Claim 8 is indefinite in the recitation of “wherein the Type VI protein is selected from the group consisting of Leptotrichia shahii…..and Listeria bacterium FSL…(Lib), or is an orthologue thereof” for the following reasons.  It is unclear as to whether the term “thereof” refers to (i) the Listeria bacterium… (Lib), (ii) any of the items listed after the term “group consisting of” (i.e., orthologue of Leptotrichia shahii…., orthologue of Rhodobacter capsulatus….(Rcs)….etc.), or (iii) the Type VI CRISPR effector protein.   In addition, while the preamble appears to indicate that the members of the group are proteins,  as written, it is unclear if the members of the group are proteins or organisms.  For example, the term “Leptotrichia shahii DSM 19757” is an organism.  Furthermore, while some of the items in the group have a term in parentheses next to them (e.g., Rhodobacter capsulatus SB 1003 (RcS)), it is unclear how the term in parentheses further limits the organism recited.  If the term in parentheses is a protein from the organism previously recited   (e.g., RcS protein from Rhodobacter capsulatus SB 1003), the terms should be amended accordingly.   Moreover, since the term “orthologue” is equivalent to “variant”, either structural and/or functional variant, the scope of claim 8 is broader/different than the scope of claim 7 because claim 8 encompasses variants which are not required to be Type VI CRISPR Cas-effector proteins.  For example, if the term “orthologue thereof” refers to an orthologue of the Type VI CRISPR Cas-effector protein, that orthologue is not required to be a type VI CRISPR Cas-effector protein.   If the term “orthologue thereof” refers to an orthologue of the  Listeria bacterium….(Lib), that orthologue is not Listeria bacterium FSL ME-0635 type VI CRISPR CAs-effector protein.  For examination purposes, it will be assumed that claim 8 is a duplicate of claim 7.  Correction is required. 
Claim 13 is indefinite in the recitation of “wherein the type VI  effector protein is Leptotrichia shahii (Lsh)  comprising SEQ ID NO: 71 or SEQ ID NO: 591” for the following reasons.   The term “Leptotrichia shahii (Lsh)” is an organism and not a protein.  Therefore, it is unclear as to how an organism can comprise an amino acid sequence, which is a graphical representation of the order in which amino acids have been arranged in a polypeptide.  If the intended limitation is “wherein the type VI  effector protein comprises SEQ ID NO: 71 or SEQ ID NO: 591”, the claim should be amended accordingly. 
Claim 20 is indefinite in the recitation of “the Cas polypeptide” because there is no antecedent basis for the Cas polypeptide. If the intended polypeptide is the Type VI CRISPR-Cas effector protein, the claims should be amended accordingly. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1-2, 4-7, 10-12, 14-17 remain rejected and claims 8, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to claims 8, 18-20 for the reasons of record and those set forth below.
Applicant argues that the HEPN domain contains more than 6-8 amino acids and that it is a motif within the HEPN domain that comprises 6-8 amino acids. Applicant submits that the instant application 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of claims 8, 18-20.  Claim 8 as interpreted is directed to the subject matter of claim 7.  Claims 18-20 are directed to the method of claim 1, wherein the type VI CRISPR-Cas effector protein has RNA endonuclease activity, comprises a mixed-alpha/beta region between the two HEPN domains, and comprises one of the two HEPN domains near the C-terminus.  The Examiner has previously acknowledged the teachings of the specification, the disclosure of a limited number of exemplary proteins, and the publication of the work disclosed in this application in peer-reviewed journals.  However, the Examiner disagrees with Applicant’s contention that the entire genus of proteins recited is adequately described by the teachings of the specification and/or the prior art.  It is reiterated herein that the specification as indicated in paragraph [0269], teaches that the C2c2 proteins (type VI CRISPR-Cas proteins) can have RNase or DNase function.  Therefore, proteins with two HEPN domains are not limited to having solely RNase activity. It should be noted that claims 1-2, 4-8, 10-17, 19-20 do not require the type VI CRISPR-effector protein to have RNase activity, and only claim 18 requires the type VI CRISPR-effector protein to have RNase activity.  Therefore, claims 1-2, 4-8, 10-17, 19-20  encompass proteins having any function.   
While the specification states that type VI CRISPR-Cas proteins comprise HEPN domains, the specification also states that there is very little structural similarity among these HEPN domains.  The specification fails to disclose those structural features found in HEPN domains that are present in all type VI CRISPR-Cas effector proteins not present in other proteins that also have HEPN domains.  All that has been provided is a motif that is found within these HEPN domains, Rx4-6H, where only two amino acids are defined, R and H.  The specification discloses that HEPN domains are approximately 150 amino acids long.  Even if one assumes that all the amino acids of the HEPN domains have been defined, which they have not, the presence of two HEPN domains, which already include the Rx4-6H motif, represent no more than 27% of the entire structure of a protein of about 1100 amino acids (27% = 300x100/1100).   As indicated in the prior Office action, the exemplary species provided are at least 1100 amino acids long. There is no disclosure of the remainder 73% of the structure of a protein as claimed or a structure/function any size and amino acid sequence in addition to the two HEPN domains is all that is required for any protein to be a type VI CRISPR-Cas effector protein, or for a protein to have RNase activity and the ability to bind to a guide RNA and form a complex.   While Applicant argues that the specification provides a signature structural element that should be present in the novel proteins, it is noted that it is unclear as to whether any protein that comprises two HEPN domains is a type VI CRISPR-Cass effector protein.  
With the exception of two amino acids in the Rx4-6H motif, there is absolutely no disclosure of the additional structural elements required in any  protein required by the method.  No structure/function correlation has been provided that would allow one of skill in the art to envision the remaining structural elements beyond the Rx4-6H motif. One of skill in the art would find that it is highly unlikely that the sole presence of two HEPN domains and any mixed alpha/beta region having any length and sequence between these two HEPN domains is all that is required in a protein for such protein to have RNase activity and the ability to form a complex with a guide RNA.  One of skill in the art would have to conclude that additional structural elements are required in a protein to form a complex with a nucleic acid component that can be directed to a target nucleic acid.  
The claims require a large genus of proteins which are structurally unrelated or substantially unrelated, and a large genus of nucleic acid components which are structurally unrelated.  As previously stated, the total number of variants of the polypeptide of SEQ ID NO: 591 having 80% sequence identity with  the polypeptide of SEQ ID NO: 591 that result solely from amino acid substitutions is 278/(1389-278)!/278!  or 7.97x10655 variants.  While a sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus, in the instant case, there is no recited structural feature which is representative of all the members of the genus of proteins recited in the claims, or the recited structural feature, i.e., 80% sequence identity to SEQ ID NO: 591, is not representative of all the members of the genus of proteins recited since there is no information as to which are the structural elements within the polypeptide of  SEQ ID NO: 591 that are essential for the recited activity, which are the remaining structural elements required in the recited polypeptides in addition to those recited in the claims such that the desired activity is displayed, or a correlation between structure and function which would provide those unknown structural features. Therefore, contrary to Applicant’s assertions, one cannot reasonably conclude that the entire genus of proteins required in the claimed method are adequately described by the teachings of the specification and/or the prior art.

Claims 1-2, 4-7, 10-12, 14-17 remain rejected and claims 8, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an in vitro method for targeting a target RNA in a sample, wherein said method comprises contacting said target RNA with the L. shahii protein of SEQ ID NO: 71 or 591 and a guide RNA, does not reasonably provide enablement for an in vitro method for targeting a target RNA in a sample, wherein said method comprises contacting said target RNA with any CRISPR-Cas effector protein having two HEPN domains, or any variant of the polypeptide of SEQ ID NO: 591 having 80% sequence identity with the polypeptide of SEQ ID NO: 591, and a guide RNA.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to claims 8, 18-20 for the reasons of record and those set forth below.
Applicant argues that as described above, the specification provides the characteristics and properties of the genus of CRISPR-Cas effector polypeptides comprising at least two HEPN domains that find use in the claimed methods.  Applicant states that methods for selecting proteins with the functional features are described in Figure 7.  Applicant further argues that the specification provides computational methods and algorithms to predict CRISPR-Cas systems. According to Applicant, the specification provides ample guidance for identifying type VI proteins in addition to those described in the specification. Applicant states that the specification provides information regarding the design and use of nucleic acid components capable of forming a complex with CRISPR-Cas proteins, and that it also provides information regarding architecture of the proteins, necessary residues for catalytic activity, how to identify proteins satisfying these requirements and how to design guides to use with the proteins for the compositions disclosed.  
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of claims 8, 18-20.  Claim 8 as interpreted is directed to the subject matter of claim 7.  Claims 18-20 are directed to the method of claim 1, wherein the type VI CRISPR-Cas effector protein has RNA endonuclease activity, comprises a mixed-alpha/beta region between the two HEPN domains, and comprises one of the two HEPN domains near the C-terminus.  The Examiner has previously acknowledged the teachings of the specification, the disclosure of a limited number of exemplary proteins, and the publication of the work disclosed in this application in peer-reviewed journals.  The Examiner also previously acknowledged that enzymatic assays are known in the art as well as methods to make recombinant proteins.  However, the Examiner disagrees with Applicant’s contention that the entire scope of the claims is enabled by the teachings of the specification.  As explained above, the specification discloses that the C2c2 proteins (type VI CRISPR-Cas effector proteins) have two HEPN domains that can have RNase or DNase activity.  Therefore, it is unclear as to whether the presence of the two HEPN domains is in fact associated solely to RNase activity.  Please note that claims 1-2, 4-8, 10-17, 19-20 do not require the type VI CRISPR-effector protein to have RNase activity.  Only claim 18 requires the type VI CRISPR-effector protein to have RNase activity.  Therefore, claims 1-2, 4-the specification also states that there is very little structural similarity among these HEPN domains.  The specification fails to disclose the structural features found in HEPN domains that are present in all type VI CRISPR-Cas effector proteins not present in other proteins that also have HEPN domains.  All that has been provided is a motif that is found within these HEPN domains, Rx4-6H, where only two amino acids are defined, R and H.  Assuming, arguendo, that all the amino acids of the HEPN domain have been defined, which they have not, the presence of two HEPN domains, which already include the Rx4-6H motif, represent no more than 27% of the entire structure of a protein of about 1100 amino acids (27% = 300x100/1100).  As previously indicated, it appears from the exemplary species disclosed in the specification that these proteins are at least 1100 amino acids long. There is absolutely no disclosure of the remainder 73% of the structure of a protein as claimed or a structure/function correlation that would allow one of skill in the art to envision the structure of such protein.  Moreover, there is no disclosure as to how this 73% of the structure correlates with the desired function.  As explained above, it is highly unlikely that two motifs that are each no more than 8 amino acids long (one in each HEPN domain) can be responsible for the entire activity required, which encompasses not only a nuclease activity, but also the ability to bind to a nucleic acid component to form a complex that would target a particular target polynucleotide.  Furthermore, it is unclear if any mixed alpha/beta region having any size and amino acid sequence in addition to the two HEPN domains is all that is required for any protein to be a type VI CRISPR-Cas effector protein, or for a protein to have RNase activity.   In addition, while Applicant argues that the specification provides a signature structural element that should be present in the novel proteins, it is noted that it is unclear as to whether any protein that comprises two HEPN domains is a type VI CRISPR-Cass effector protein.  
As explained in the prior Office action, the total number of structural variants of the polypeptide of SEQ ID NO: 591 having 80% sequence identity to SEQ ID NO: 591 that result solely from amino acid substitutions is 1389!x19278/(1389-278)!/278!  or 7.97x10655 variants.   Thus, even for claims that are essentially infinite. The estimate of Guo et al. previously calculated indicates that for a protein having 80% sequence identity to  SEQ ID NO: 591, 6.8 x 10-49% of random mutants having 80% sequence identity to the polypeptide of  SEQ ID NO: 591 would be active.  In other words, the estimate of Guo et al. predicts that 1 in 1.46x1050 variants having 80% sequence identity to SEQ ID NO: 591 would have activity (1/(0.66)N ).  In view of this, one of skill in the art would expect that the vast majority of the structural variants encompassed by the recited genus of proteins lack enzymatic activity. In the instant case, even with known enzymatic assays and methods to make recombinant polypeptides, one of skill in the art would have to carry an immense amount of experimentation to find a single active mutant.  Since there is an essentially infinite number of structural mutants that one of skill in the art would have to test to find one enzymatically active variant, one of skill in the art cannot possibly conclude that the amount of experimentation required with current techniques (i.e., high throughput mutagenesis and screening techniques) in the art is routine.    While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.  Such guidance has not been provided in the instant specification.  Therefore, for the reasons of record and those set forth above, one cannot reasonably conclude that the full scope of the claimed invention is enabled by the teachings of the specification and/or the prior art.

Double Patenting
Claims 1-2, 4-8, 10-17 were remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 17-27 of copending Application No. 15/482,603.  In view of the cancellation of claims 1-2 and 17-27 of copending Application No. 15/482,603, this rejection is hereby withdrawn
Claims 1-2, 4-8, 10-17 remain rejected and new claims 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,266,887.  
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to new claims 18-20 for the reasons of record and those set forth below.
Applicant argues that the issue of double patenting is contingent upon whether the remarks provided are indeed considered and entered, and if so, whether it is believed there is overlap with claims ultimately allowed in the application. Applicant requests reconsideration and withdrawal of the double patenting rejection. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of claims 18-20.  Claims 1-2, 4-8, 10-20 are directed in part to an in vitro  method for targeting a target RNA in a sample, wherein said method comprises contacting the target RNA with a guide RNA and a CRISPR-Cas effector protein that comprises two HEPN  domains, wherein the CRISPR-Cas effector protein can comprise (a) SEQ ID NO: 591, (b) an amino acid sequence which is a variant of SEQ ID NO: 591 having at least 80% sequence identity with SEQ ID NO: 591, or (c) an L. shahii DSM 19757 protein, wherein said guide RNA and said CRISPR-Cas effector protein form a complex that binds the target RNA, wherein the CRISPR-Cas effector protein cleaves the target RNA as well as non-target RNAs in the sample, wherein the CRISPR-Cas effector protein can have RNase activity, wherein the CRISPR-Cas effector protein can have a mixed alpha/beta region between the two HEPN domains, and wherein the CRISPR-Cas effector protein can have an HEPN domain near the C-terminal end.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. The specification of the instant application discloses the polypeptide of SEQ ID NO: 591 as being a L. shahii DSM 19757 protein having two HEPN domains separated by a mixed alpha/beta region, wherein one of the HEPN domains is near the C-terminus. 
Claims 1-14 of US Patent No. 10,266,887 are directed in part to a method for detecting a target nucleic acid in a sample, wherein said method comprises contacting the sample with reagents for . L. shahii DSM 19757 C2c2 protein as a preferred embodiment of the genus of Cas13b proteins in the systems (SEQ ID NO: 591).  Therefore, the method of claims 1-2, 4-8, 10-20 of the instant application is either anticipated and/or deemed an obvious variation of the method of claims 1-14 of U.S. Patent No. 10,266,887 in view of the preferred embodiments disclosed.

Claims 1-2, 4-8, 10-17 remain provisionally rejected and new claims 18-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 5-15 of copending Application No. 16/450,852.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-2, 4-8, 10-17 remain provisionally rejected and new claims 18-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-19 of copending Application No. 16/450,699. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
These provisional rejections have been discussed at length in the prior Office action.  They are maintained and further applied to new claims 18-20 for the reasons of record and those set forth below.
Applicant argues that the issue of double patenting is contingent upon whether the remarks provided are indeed considered and entered, and if so, whether it is believed there is overlap with claims ultimately allowed in the application. Applicant states that upon a finding of otherwise allowable subject matter, where the provisional double patenting rejections are the only issue remaining in prosecution, Applicant requests reconsideration and withdrawal of the double patenting rejections. 
Applicant’s arguments have been fully considered and entered but not deemed persuasive to overcome the instant provisional rejections or avoid the rejections of claims 18-20. Claims 1-2, 4-8, 10-20 in vitro  method for targeting a target RNA in a sample, wherein said method comprises contacting the target RNA with a guide RNA and a CRISPR-Cas effector protein that comprises two HEPN  domains, wherein the CRISPR-Cas effector protein can comprise (a) SEQ ID NO: 591, (b) an amino acid sequence which is a variant of SEQ ID NO: 591 having at least 80% sequence identity with SEQ ID NO: 591, or (c) an L. shahii DSM 19757 protein, wherein said guide RNA and said CRISPR-Cas effector protein form a complex that binds the target RNA, wherein the CRISPR-Cas effector protein cleaves the target RNA as well as non-target RNAs in the sample, wherein the CRISPR-Cas effector protein can have RNase activity, wherein the CRISPR-Cas effector protein can have a mixed alpha/beta region between the two HEPN domains, and wherein the CRISPR-Cas effector protein can have an HEPN domain near the C-terminal end.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. The specification of the instant application discloses the polypeptide of SEQ ID NO: 591 as being a L. shahii DSM 19757 protein having two HEPN domains separated by a mixed alpha/beta region, wherein one of the HEPN domains is near the C-terminus. 
Claims 1-2, 5-15 of copending Application No. 16/450,852 are directed in part to an in vitro method for targeting a target RNA in a sample, wherein said sample comprises the target RNA and non-target RNA, wherein said method comprises contacting said target RNA with (I) a CRISPR-Cas effector protein, wherein said effector protein (a) has two or more HEPN domains, (b) is a variant of the polypeptide of SEQ ID NO: 71 or 591 (L. shahii DSM 19757 C2c2) having 80% sequence identity with the polypeptide of SEQ ID NO: 71 or 591, or (c) is a L. shahii DSM 19757 C2c2 protein, and (II) a guide RNA, wherein the guide RNA forms a complex with the CRISPR-Cas effector protein, wherein the guide RNA directs the complex to bind the target RNA, wherein the guide RNA lacks a tracr sequence, wherein the target RNA is a disease associated RNA, wherein the CRISPR-Cas effector protein cleaves the target RNA and the non-target RNA.  Therefore, the in vitro method of claims 1-2, 5-15 of copending Application No. 16/450,852 anticipates the in vitro method of claims 1-2, 4-8, 10-20 of the instant application as written/interpreted.
in vitro or ex-vivo method of targeting an RNA target nucleic acid, wherein said method requires contacting a sample with a CRISPR-Cas effector protein having two HEPN domain and a nucleic acid component, wherein the effector protein forms a complex with the nucleic acid component, wherein said nucleic acid component binds to a target nucleic acid and directs the complex to the target nucleic acid.  The specification as evidenced by claims 2-6 discloses a CRISPR-Cas effector protein (a) which is a variant of the polypeptide of SEQ ID NO: 71 or SEQ ID NO: 591  (L. shahii DSM 19757 C2c2) having 80% sequence identity with the polypeptide of SEQ ID NO: 71 or 591, or (b) which is a L. shahii DSM 19757 C2c2 protein, as preferred embodiments of the genus of effector proteins. The specification also discloses the presence of a non-target RNA in the method as a preferred embodiment of the invention. Therefore, the method of claims 1-2, 4-8 and 10-20 of the instant application is deemed an obvious variation of the method of claims 13-19 of copending Application No. 16/450,699 in view of the preferred embodiments disclosed.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be 
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
June 2, 2021